Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the two perpendicularly rectangular portions are longer in length than the flat side rectangular portion” of claim 15 must be shown or the feature(s) canceled from the claim(s).  The drawings show the opposite portions being longer. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the flat side rectangular portion”. This term lacks antecedent basis and it is unclear what structure it refers to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-14, 16-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 10414246 to Shibata et al. (Shibata).
Regarding claims 1, 12 and 22, Shibata teaches a frame that includes a first attached frame web (18, Figure 2) and a second attached frame web (19, Figure 2), each of the first attached frame web and the second attached frame web comprising a C-shaped component and respectively forming a compartment (shown in Figures 1 and 2); and a damper blade removably attached to each compartment respectively formed by the first frame web and the second frame web (37 and/or 53, Figure 3 attached at 31 and 33, Figure 2) including ductwork and an HVAC system (Abstract discloses the device as an air conditioning register which indicates ductwork and an HVAC system) and a damper blade removably coupled to each hollow compartment (shown in Figure 3).
Regarding claims 2, 13, and 14, Shibata teaches wherein each C-shaped component includes a side rectangular portion, a top rectangular portion, and a bottom rectangular portion, wherein the top rectangular portion and the bottom rectangular portion perpendicularly extend from opposing ends of the side rectangular portion (shown in Figures 1 and 2, when the device is on its side).
Regarding claims 3 and 16, Shibata teaches wherein the first attached frame web and second attached frame web each includes a hole at the flat side rectangular portion (31 and/or 33, Figures 2 and 6).
Regarding claims 4 and 17, Shibata teaches further comprising an axle secured via the hole located at each of the first attached frame web and the second attached frame web (38 and/or 55, Figures 3 and 6).
Regarding claim 5, Shibata teaches wherein the axle secures the damper blade within the frame and is configured to rotate the damper blade between an air flow restriction position to an air flow passage position (shown in Figures 1-7).
Regarding claims 6 and 18, Shibata teaches wherein the axle is further configured to rotate the damper blade 90 degrees from the flow restriction position to the air flow passage position (the axles are configured to turn 90 degrees as this is a structural limitation on the axle, alternatively the damper is capable of turning 90 degrees by flexing the sealing member).
Regarding claim 7, Shibata teaches wherein the damper blade includes a blade seal on one side of the damper blade (54, Figure 3).
Regarding claims 9 and 20, Shibata teaches wherein the damper blade is rectangular (Figure 3).
Regarding claims 10 and 21, Shibata teaches wherein the frame is rectangular (shown in Figure 2).
Regarding claim 11, Shibata teaches a flange plate attached to one or both sides of the frame (24 and/or 23, Figures 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata.
Regarding claim 15, Shibata is silent on wherein the two perpendicularly rectangular portions are longer in length than the flat side rectangular portion. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the two perpendicularly rectangular portions are longer in length than the flat side rectangular portion since such a modification would be dependent on the inlet size of the duct and would be sized accordingly and doing so would result in different scale but no change in performance.  (In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)).

Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata in view of U.S. PGPUB 20180147914 to ITO (Ito).
Regarding claims 8 and 19, Shibata is silent on wherein the blade seal covers an entire surface area of one side of the damper blade.
Ito teaches wherein the blade seal covers an entire surface area of one side of the damper blade (Figure 1 shows a seal covering the end sides). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Shibata with the teachings of Ito to provide wherein the blade seal covers an entire surface area of one side of the damper blade. Doing so would provide an alternate and easier means for attaching a seal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762